Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
It would not have been obvious to modify Hillen (US 2016/0037983) using Haley                         (US 2008/0276408) because Hillen includes a sensor (29) which generates first and second signals, in order to change between the distributing mode and the non-distributing mode, based on automatic movement of the base in a forward or rearward direction. Haley changes between the modes based on pushing or pulling of the extractor. First, it would not be obvious to change from the automatic process of changing modes to one that is not automatic because the extractor would operate less effectively and a robotic vacuum cleaner is designed to operate independently of user interaction while the combination changes the Hillen into a cleaner that is manually operated. Second, Hillen includes a sensor for detecting floor type and after the combination is done, the purpose of the sensor is destroyed because only pushing or pulling changes modes and therefore there is no logical reason to have both the sensor detecting the floor type to change modes and pushing or pulling the extractor to change modes. If a sensor is used to detect the floor type, there is no need to have pushing and pulling do the mode changing work that the sensor was designed to do. Third, Hillen is a robotic vacuum cleaner and Haley is an upright vacuum cleaner that is not robotic in any way, and therefore one of ordinary skill would not be inspired to take a robotic cleaner and modify it with an upright manual vacuum cleaner in a way that removes robotic functionality of the robot as upright manual vacuums and robotic vacuums are non-analogous art. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anne M. Kozak can be reached on 571-270-0552. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ANDREW A HORTON/Primary Examiner, Art Unit 3723